Citation Nr: 1135151	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to July 1983.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the issues on appeal.  The transcript of the hearing is associated with the claims file and has been reviewed.

Initially, the Board notes that the above issues previously have been styled as petitions to reopen claims based on the provision of new and material evidence.  In that regard, the Veteran filed a claim for entitlement to service connection for the above issues in June 2004.  The RO issued rating decisions in October 2004 and again in January 2005.  The Veteran provided a notice of disagreement as to the issues in November 2005 and the RO issued a statement of the case (SOC) in July 2006.  With the SOC, the RO provided the Veteran with a letter dated July 10, 2006 notifying her that if she disagreed with the determination she had 60 days to submit a substantive appeal.  The letter also indicated that if the Veteran required additional time to file her appeal she should request more time before the 60 days expired.  On September 1, 2006, the RO received a request from the Veteran for more time to complete her substantive appeal.  In response, the RO provided a letter dated September 8, 2006, that indicated the request for an extension to complete her appeal was denied as no good cause had been shown.  See 38 C.F.R. § 20.303 (2010).  The letter indicated that the foregoing had been discussed with the Veteran and stated that to be timely her substantive appeal would have to be postmarked by September 10, 2006.  Subsequently, the Veteran provided a substantive appeal, which was dated September 8, 2006 and received by the RO on September 12, 2006.  Given the date indicated on the substantive appeal (September 8, 2006), the September 2006 letter from the RO indicating that the substantive appeal needed to be postmarked by September 10, 2006, receipt of the substantive appeal by the RO on September 12, 2006, and the absence in the claims file of the postmarked envelope or other indication as to the date of postmark, the Board affords the Veteran the benefit of the doubt that her substantive appeal was postmarked by September 10, 2006 and, as such, timely filed as outlined in the September 2006 RO letter to the Veteran.  See 38 C.F.R. § 20.302 (2010).  As the substantive appeal was timely filed, the Veteran's claims stem from her original claim in June 2004 and will be evaluated on that basis.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a cervical spine disorder that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a back disorder that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a headache disorder that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A back disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in July 2004, March 2006, March 2007, May 2007, and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has submitted argument in support of her claim, both in written form and during hearings before the Board and RO.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Specifically, the Veteran has indicated on multiple occasions that she understands a medical opinion linking her claimed current neck, back, and headache disorders to some incident of her military service was required for her claims to be granted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In addition, documents from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, the Veteran was provided a VA examination in December 2009, with an addendum provided in August 2010.  The examiner considered the Veteran's claims of having current neck, back, and headache disabilities as a result of falling and hitting her head while roller skating in service, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Despite consideration of the foregoing, as will be discussed in greater detail below, the examiner could not reach a conclusion as to the etiology of the Veteran's current headache problems, specifically with respect to any relation to military service.  The examiner was unable to find any link between the Veteran's current headache problems and military service because the examiner attributed the headaches to fibromyalgia / chronic pain syndrome, the etiology of which was not well understood by the medical community.  In an August 2010 addendum, the examiner concluded that it was less likely as not that the Veteran's neck and back conditions were due to her in-service injury because she did not have a current neck or back disorder that could be attributed to that remote incident.  As to the headaches, the examiner indicated that they were consistent with a syndrome of chronic muscular pain, as discussed in her original examination report.  Based on the foregoing, the Board finds the December 2009 examination report and August 2010 addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with arthritis of the cervical or lumbar spine until multiple years after service.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that she has current neck, back, and headache disorders due to falling and hitting the back of her head while roller skating in 1981.       

The Veteran's service treatment records include a March 3, 1982 treatment record wherein the Veteran reported injuring her neck and right elbow after falling while skating the previous night.  She reported pain and spasms in the neck since that time, but examination was negative.  The examiner diagnosed acute cervical spine strain.  A March 4, 1982 record noted that cervical spine x-rays were negative, but that the Veteran wanted physical therapy.  She was hospitalized until March 5, 1982.   On March 8, 1982, the Veteran reported continuing pain in the lower back up to the neck.  On examination there was spasm in the paraspinal muscles of the low back and pain on left lateral rotation of the head.  The assessment was chronic cervical spine injury and lower back strain.  A March 10, 1982 record indicated that the Veteran attended only two physical therapy sessions and had not returned thereafter.  As such, the treatment was discontinued.  In June 1982, the Veteran reported almost daily headaches during an eye examination.  The examiner noted a slight astigmatism, but did not otherwise address the Veteran's reported headaches.  At her July 1983 separation examination, the Veteran reported a history of scoliosis of the spine, but examination was normal.  Examination of the neck was normal, as was the neurologic examination.  In a contemporaneous Report of Medical History, the Veteran indicated a history of swollen or painful joints, specifically discussing the left elbow and finger joints of the left hand, but denied frequent or severe headaches or chronic back pain.  She indicated that her overall health was good.  

After service, the Veteran concedes that she did not seek medical attention for neck, back, or headache problems for many years.  She claims that the reason was that she did not have medical insurance and that the problems were not that severe.  Shortly after service, the Veteran brought a claim for entitlement to service connection for right hand problems.  During a January 1985 VA examination for that claim, the examiner found a normal neck and musculoskeletal system.  

The Veteran first sought treatment in September 1994, during treatment for shoulder and arm pain.  At that time, she also had neck pain and the treatment provider speculated about a possible cervical problem, but no diagnosis was made.  She was referred for physical therapy for her neck pain.  During a September 2000 private examination, the Veteran's neck and spine were found to be normal.  In a separate September 2000 record, the Veteran reported frequent, almost daily headaches.  In December 2000, the Veteran was diagnosed with possible cervical radiculopathy.  In April 2001, the Veteran indicated that she had recently been bothered by headaches, but that a CT of her head the previous week had been normal.  She also complained of stiffness in her neck.  In July 2001, the Veteran noted increasing headache and neck pain.

Thereafter, the Veteran regularly reported chronic neck pain and headaches.  In November 2003, the Veteran was diagnosed with chronic pain syndrome, based on the reports of cervical spine problems and headaches, as well as lumbar spine problems.  The physician also indicated that the Veteran had cervical spine disease.  

A February 2004 record indicated that the Veteran's neck pain caused her headaches.  An April 2004 MRI of the cervical spine indicated minimal left paracentral disc bulge and osteophyte at C3-C4.  A January 2006 treatment record indicated that the Veteran suffered from low back pain of unknown etiology and indicated that the provider believed the Veteran had chronic pain syndrome.  The official diagnosis was cervicalgia.  An April 2007 MRI of the lumbar and cervical spine showed no changes to the cervical spine and the lumbar MRI indicated mild levo curvature and no evidence of a herniated nucleus pulposis or neural impingement.

The Veteran was afforded a VA examination in December 2009.  The examiner noted review of the claims file.  The examiner outlined the in-service injury and hospital stay, as well as a 2001 private record indicating a 20 year history of neck and shoulder pain.  The Veteran reported worsening of her problems and that she had been unable to work since 2007.  The examiner noted that recent MRIs had not shown a cause for her pain.  Following examination, the examiner diagnosed fibromyalgia / chronic pain syndrome and migraine headaches.  The examiner stated that the Veteran's history and physical examination were typical and expected for such a condition.  As to etiology, the examiner noted that the general cause of fibromyalgia / chronic pain syndrome was not well understood at that time and, as such, it was not possible to attribute it to the in-service fall without resorting to speculation.      

The examiner provided an addendum in August 2010.  The examiner indicated that it was less likely as not that the Veteran's cervical and lumbar conditions were the result of the injury from the in-service roller skating accident.  The rationale was that there was no evidence of a specific condition in either the neck or back that could be attributed to her remote injury because her MRIs were normal.  Moreover, the very minor bulging disc at C3-C4 was not responsible for her current symptoms.  Finally, the examiner concluded that the Veteran's headaches were consistent with a syndrome of chronic muscular pain.

Initially, the Board notes some discrepancy in the record as to the precise nature of the Veteran's disabilities.  She has alternately been diagnosed with a disorder of the cervical spine and migraine headaches, as well as with a chronic pain syndrome (to include fibromyalgia).  In either case, the Veteran appears to have a current disability affecting the neck and back, as well as headaches.  As such, the critical question is whether any current disability was caused or aggravated by the Veteran's March 1982 fall while roller skating or other incident of service.  Based on the evidence of record, the Board concludes there was not.

The Board notes that there exists potentially conflicting evidence as to whether the Veteran's current disabilities were caused or aggravated by her March 1982 fall while roller skating.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds certain of the opinions expressed in the December 2009 VA examiner's report and August 2010 addendum credible and probative.  The report was based on an interview of the Veteran, her reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and through rationale is provided for the opinions rendered.  The examiner was not able to link the Veteran's current fibromyalgia / chronic pain syndrome to her military service, noting that the Veteran's migraine headaches were consistent with fibromyalgia but that the general cause of fibromyalgia / chronic pain syndrome was not certain to medical professionals.  The examiner also concluded in the August 2010 addendum that a specific cervical or lumbar spine disability was less likely as not related to the Veteran's military service because there was no current neck or back disorder that could be attributed to the original in-service injury.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board has considered the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case, the Board concludes that the December 2009 VA examination report did provide sufficient reasons for being unable to provide a concrete opinion, especially in light of the August 2010 addendum.  Specifically, the examiner noted that the general cause of fibromyalgia / chronic pain syndrome was not well understood by medical professionals at this time.  As such, attributing the Veteran's current problems to her in-service fall was not possible.  Given the foregoing, the Board finds the December 2009 VA examination report and August 2010 addendum adequate.  

The above notwithstanding, to the extent that the examiner's opinion was speculative in nature, the Board notes that a possible connection is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  As such, the Board finds the examiner's opinions regarding the etiology of the Veteran's fibromyalgia /chronic pain syndrome, to include her diagnosed migraine headaches that the examiner attributed to the fibromyalgia, of no probative value.  However, the examiner also concluded that it was less likely as not that the Veteran had any current neck or back disability related to the in-service injury.  For the reasons discussed above, the Board finds these conclusions credible and probative.

The Board also has considered the August 2006 letter from a private physician, discussed above, that indicated it was likely that the Veteran's current neck pain stemmed from her in-service fall.  In that regard, however, the Board notes that service connection cannot be granted for symptoms alone, such as pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As the letter attributes only neck pain and not a specific neck disability to the Veteran's in-service injury, the Board finds the August 2006 private physician's letter of limited probative value.

The Board notes the statements of record from the Veteran indicating ongoing neck and back problems, as well as headaches, from service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to continuity of neck and back pain and headaches following her March 1982 fall are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, the Board notes that the Veteran was scheduled for ongoing physical therapy after her March 1982 fall where she hit her head.  However, after only two sessions the Veteran stopped attending therapy.  Thereafter she did not seek treatment for or complain about neck or back problems, despite multiple treatment visits for other problems.  While she reported daily headaches in June 1982, this was during an eye examination and the examiner appears to have attributed the problems to an astigmatism.  Thereafter, the Veteran did not seek any more treatment for or complain of headaches.  Indeed, at the time of her separation from service the Veteran denied frequent or severe headaches.  She also denied a history of recurrent back pain.  While she reported a history of painful or swollen joints, she indicated that the problem was solely in her left fingers and left elbow.  There was no mention of neck or back problems and physical examination for each was normal.  The Veteran concedes that her symptoms were not very severe for multiple years following her separation from service.  While the Veteran now asserts that she has experienced near daily headaches since service, contemporaneous treatment records do not indicate daily ongoing headaches.  As noted above, for example, in April 2001 the Veteran stated that she had recently been bothered by headaches.  Another record, in January 2006, indicated headaches for the previous 3 weeks.  While other records, for example from September 2000, indicate ongoing, near daily headaches, the inconsistencies of record render all the Veteran's statements regarding the timing of onset extremely problematic.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether she experienced a continuity of neck and back problems and headaches from her March 1982 roller skating injury.  Rather, her contemporaneous statements and medical records are against her assertions of continuity of symptoms.  While the Veteran now claims that she did not seek treatment after service because she did not have medical insurance, such assertions do not account for the fact that she had access to healthcare for over 15 months while in the military, but chose not to avail herself of any treatment or services.  Indeed, the Board finds it extremely significant that the Veteran was scheduled for physical therapy for her initial complaints following the injury, but after only two appointments chose not to attend again or otherwise to seek any treatment.  Moreover, as noted above, the Veteran specifically denied frequent headaches or recurrent back pain on separation and specifically described joint pain only in her left fingers and elbow.  Also, as noted, the Veteran has made inconsistent statements regarding a continuity of headaches from service.  In view of this objective evidence against her current assertions, the Board finds that the Veteran's current statements regarding continuity of neck and back problems and headaches from her March 1982 roller skating injury or otherwise from service are not credible and are accorded little probative weight. 

Finally, the Board has considered the Veteran's statements that her private treatment providers have universally opined that her current neck and back problems, as well as headaches, were caused by her March 1982 fall where she hit her head.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  As such, the Board finds the Veteran's representations as to opinions related to her by her private treatment providers to be of extremely limited probative value.

In conclusion, the December 2009 VA examiner, in the August 2010 addendum, offered a detailed and well reasoned opinion regarding whether any current neck or back disability was caused by the Veteran's in-service injury.  As to the opinion regarding the fibromyalgia / chronic pain syndrome, including the migraine headaches, this opinion is speculative and may not serve as a basis for granting service connection.  In reaching these conclusions, the examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion.  The Veteran's representations of a continuity of neck and back problems and headaches from service are not consistent with the other evidence of record and are deemed less than credible.  The August 2006 private physician letter does not attribute any specific neck or other disability to the Veteran's in-service injury and cannot serve as a basis for granting entitlement to service connection.  As such, service connection cannot be granted for the claimed disabilities. 


In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


